Citation Nr: 1209126	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-20 647		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from December 1973 to December 1976. 

This matter comes before the Board of Veterans Appeals (Board) from an October 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was previously before the Board in February 2011, at which time it was remanded for additional development.  The requested development has been completed and the claim is again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The in-service right ankle injury resolved.

2.  The current right ankle disability is unrelated to service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In September 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies. The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim. See 38 C.F.R. § 3.159(b)(1).   

The Board observes that the September 2005 letter did not provide the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought.  However, as discussed in greater detail  below, because the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA outpatient treatment records.

A VA examination and opinion with respect to the issue on appeal was obtained in 
March 2011.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination (with opinion) obtained in this case was adequate, as it was based on detailed and a thorough physical examination and the examiner also provided well-supported rationale for the stated conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II. Applicable Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 
III. Legal Analysis

The Veteran asserts that service connection is warranted for a right ankle disability.  With respect to an in-service injury, his service treatment records show that he was seen for a right foot sprain in March 1976.  It was noted he was jumping and twisted his ankle.  The ankle was swollen with no bruise or tenderness.  He was given a balm and ace bandage. 

Post service treatment records dated between January and February 2006 show that the Veteran sought treatment for ankle pain.  He was treated with an air cast.  X-rays of the right ankle of July 2010 showing changes of an old healed right calcaneal fracture with no acute bony abnormality; and, some deformity of the right os calcis which could be compatible with residue of old trauma.  A VA treatment record of July 2010 shows the Veteran reported two injuries to the right ankle the first while in service and the second after service in 1996.  He was seen for complaints of right ankle pain.  Examination showed that he had decreased flexibility in the internal and external rotation of the right ankle.  He was diagnosed with right ankle condition with mild tissue swelling and right heel condition with history of fracture that is healed.  A March 2011 VA examination report also shows that the examiner diagnosed the Veteran with evidence of a healed right calcanel fracture-likely traumatic. 

With respect to the etiology of Veteran's current right ankle disability, a March 2011 VA examination report shows that the examiner opined that it was highly unlikely that it was related to his military service and that it was "99 percent likely related to the 1990's post-military injury(ies)."  In reaching this conclusion, the examiner indicated that no treatment nexus had been demonstrated to correlate the Veteran's chronic right ankle condition to his in-service sprain.  She further noted that current objective findings were consistent with the 1990's injury as an old healed calcaneous fracture was noted.

In weighing the probative value of the March 2011 opinion, the Board notes that the examiner's rationale was based, in part, on the Veteran's reported history of post-service ankle injuries.   The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., being involved in post-service accidents where he injured his right ankle).  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds no reason to question the credibility of the Veteran's statements regarding his post-service ankle injuries, particularly because they were made in conjunction with examinations for treatment.  

Therefore, the Board finds that the March 2011 examiner's opinion, which was made after an evaluation of the Veteran, a review of his claims file, and consideration of the Veteran's competent and credible statements regarding his post-service right ankle injuries, to be highly probative and competent evidence with respect to the question of whether the Veteran's current right ankle disability is etiologically related to his in-service right ankle symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The Board notes that there is no other competent clinical opinion of record to the contrary. 

The Board recognizes the apparent sincerity of the Veteran's statements made in support of this claim.  While he is competent to state that he injured his right ankle in service and currently experiences certain right ankle  symptomatology, the Veteran's opinion is very substantially outweighed by that of the VA examiner, who does have medical training and expertise and reviewed the claims file in its entirety.   The Board also points out that VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  We also note that the appellant has not alleged continuity of symptomatology.

Overall, it is the determination of the Board that service connection is not warranted for a right ankle disability, and this claim must be denied.  The Veteran has been a reliable historian regarding in-service and post-service injuries.  However, the more probative evidence establishes that the current disability is unrelated to the in-service event.  In reaching this determination, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Entitlement to service connection for a right ankle disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


